Citation Nr: 0837630	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-23 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 to December 
1955.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The record reflects that the veteran attended a Decision 
Review Officer (DRO) hearing in Columbia, South Carolina in 
October 2006.  Subsequently, the veteran testified before the 
undersigned at a September 2008 travel board hearing in 
Columbia, South Carolina.  Both hearing transcripts are of 
record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence does not demonstrate that the veteran 
has a right leg disorder that is related to active service.


CONCLUSION OF LAW

A right leg disorder was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in June 2005 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The March 2006 letter 
provided this notice to the veteran.  

The Board observes that the June 2005 letter was sent to the 
veteran prior to the January 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2007), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a November 2006 supplemental 
statement of the case was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  Moreover, it has 
met its heightened obligation to assist a veteran in light of 
the unavailability of service treatment records.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service treatment 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this regard, all 
relevant and available non-VA treatment records are 
associated with the claims folder.  

In attempting to retrieve the veteran's service personnel and 
treatment records the RO learned that his records were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  In light of such response, the RO sent an 
August 2005 letter to the veteran informing him that his 
service treatment records were unavailable.  The RO also 
asked the veteran to assist in reconstructing his service 
data by submitting additional information regarding treatment 
during service and, in the August 2005 letter, expressly 
notified him of alternative types of evidence, including 
witness statements, to support his claims.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (holding that, where a 
veteran's service treatment records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim).  The Board is therefore satisfied that VA 
fulfilled its additional notification duties.  See 38 C.F.R. 
§ 3.159(e) (2007).

In a case in which a veteran's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  A January 2006 
letter stated that the records were unobtainable.  A review 
of the claims folder reveals that VA has fulfilled its 
heightened duty to assist the veteran.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  A VA examination 
provided the veteran in 1967 contradicts the veteran's 
statements that he had surgery on his right leg in service as 
there is no evidence of a scar on the back of the right leg 
at that time.  As such, the Board finds that the veteran has 
not satisfied all elements of McLendon.  Therefore, VA is not 
required to provide the veteran with a VA examination in 
conjunction with this claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

At the September 2008 travel board hearing, the veteran 
testified that he injured his right leg after jumping off of 
tracks during artillery training.  He states that his leg 
turned blue and that he was admitted into the hospital at 
Fort Lewis, Washington.  While at Fort Lewis, the veteran 
states that he underwent surgery.  The veteran indicated at 
the October 2006 DRO hearing that the back of his right leg 
had been split open during the surgery.  The veteran 
demonstrated the scar on the back of his right calf at the 
DRO hearing.  He further testified, at both hearings, that, 
in childhood, he was bitten by a dog.  The bite left a scar 
on the front of his right leg below the knee.  

Unfortunately, the veteran's service treatment records are 
not available for review.  However, the veteran received a VA 
examination in September 1967 in relation to his claim for 
back pain which also addressed the veteran's scars on his 
legs.  The examiner stated that the veteran had a scar on the 
medial surface of the left knee that began on the left side 
and coursed downward across the anterior tibial surface to 
lateral surface of leg.  The veteran stated that this scar 
was the result of an accident.  In addition, the examiner 
also noted a scar about the size of a 50 cent piece over the 
anterior tibial surface of the right leg with bulging of the 
muscle.  This scar was the result of the dog bite that 
occurred in childhood.  There was no mention of a scar on the 
back of the right leg.  The exam report appears to be full 
and complete with respect to examination of the appearance of 
the veteran's legs.

Service connection requires a current disability, an in-
service incident and a nexus connecting the in-service 
incident with the current disability.  The September 1967 VA 
examination was done twelve years after the veteran's 
separation from service.  The Board notes that the 
examination does not indicate that the veteran had a scar on 
the right leg that was the result of a surgical procedure.  
While the Board acknowledges that there are no service 
treatment records available, if the veteran had been operated 
on while in service, the presence of the scar would have been 
noted on the September 1967 VA examination.  The Board 
concludes that because the September 1967 examination report 
reflects comprehensive findings relating to the appearance of 
the veteran's legs, the absence of findings of a scar on the 
back of the right leg is affirmative evidence that a scar did 
not exist on the back of the right leg in 1967.  Therefore, 
the Board concludes that the veteran's current assertion that 
a current scar on the back of the right leg is a result of 
surgery during active service is not credible because such a 
scar would have existed in 1967 and it did not.

In addition to a lack of competent evidence providing any 
link between a current right leg disorder and his military 
service, the Board finds that the twelve year lapse in time 
between the veteran's active service and the first complaints 
of leg pain weigh against the veteran's claim.  The Board 
further notes the forty-one year lapse between the initial 
post service complaint of leg pain and the date of the 
current claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).

The Board recognizes the veteran's assertion that he injured 
his right leg in service, however, under the above 
circumstances, the Board finds that a preponderance of the 
evidence is against the veteran's claim of service connection 
for a right leg disorder.  In this regard, there is competent 
evidence which contradicts the veteran's assertions that he 
injured his right leg and that a surgical procedure was 
performed on the right leg while the veteran was in-service.  
The Board concludes that the weight of the probative evidence 
is against any claim for service connection for a right leg 
disorder.  The Board has considered the benefit of the doubt 
rule; however, as a preponderance of the evidence is against 
this claim such rule does not apply and the claim must be 
denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right leg disorder is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


